Citation Nr: 1036796	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation in excess of 20 
percent for service-connected degenerative joint and disc disease 
of the lumbar spine, with stenosis and spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from April 2004, August 2006, and December 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking an initial evaluation in excess of 20 
percent for his service-connected degenerative joint and disc 
disease of the lumbar spine, with stenosis and spondylolisthesis.  
Based upon its review of the Veteran's claims file, the Board 
finds that there is a further duty to assist the Veteran with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
VA's duty to assist includes providing a new medical examination 
when a Veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an adequate 
evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (finding that the Board should have ordered a 
contemporaneous examination of Veteran because a 23-month old 
exam was too remote in time to adequately support the decision in 
an appeal for an increased rating).

In this case, the Veteran last underwent a VA examination in 
April 2008, over 2 years ago.  In an August 2010 brief by the 
Veteran's representative, the Veteran contended that his current 
symptomatology for his lumbar spine disorder had worsened.  In a 
May 2008 statement, the Veteran reported that he could not get 
out of bed by himself and now received five to six spinal 
epidural steroid injections annually and took pain medication 
three times daily.  He also questioned the April 2008 VA 
examiner's finding as to the degree at which his pain began in 
the range of motion testing.  The Board therefore concludes that 
an additional VA examination is needed to provide a current 
picture of the Veteran's service-connected degenerative joint and 
disc disease of the lumbar spine, with stenosis and 
spondylolisthesis.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his lumbar spine disorder.  
The Veteran must be asked to complete a 
separate VA Form 21-4142 for any private 
physician or source of treatment he may 
identify.  The RO must then obtain all 
identified records.  Whether or not the 
Veteran responds, the RO must obtain all 
updated VA treatment records pertaining to 
the Veteran's claimed disorder which are not 
currently associated with the claims file.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must afford the Veteran a VA 
examination to determine the current severity 
of his service-connected lumbar spine 
disability.  The claims file and a copy of 
this remand must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated special diagnostic 
tests that are deemed necessary for an 
accurate assessment must be conducted.  Any 
further studies deemed relevant by the 
examiner must also be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical findings, 
in detail.  As to all information requested 
below, a complete rationale for all opinions 
must be provided.   The report prepared must 
be typed.

The examiner must state whether there is any 
evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
active range of motion of the Veteran's 
lumbar spine, in degrees, noting by 
comparison the normal range of motion of the 
lumbar spine.  If pain on motion of the 
lumbar spine is shown, the examiner must 
state at what degree the pain begins.  The 
examiner must also state whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected lumbar spine disability, expressed 
in terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or 
during flare-ups.

The examiner must also state whether the 
Veteran has intervertebral disc syndrome; if 
so, the examiner must state whether the 
Veteran experiences incapacitating episodes, 
as defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such episodes 
over the course of the past 12 months.

Finally, the examiner must provide an opinion 
as to whether the Veteran's subjective 
reports of his symptoms are consistent with 
the objective clinical findings and must 
describe functional limitations resulting 
from the Veteran's lumbar spine disability.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, the 
RO must readjudicate the Veteran's claim on 
appeal, taking into consideration any newly 
acquired evidence.  If the benefits on appeal 
remain denied, a Supplemental Statement of 
the Case must be provided to the Veteran and 
his representative, which must address all of 
the evidence of record since the issue was 
last adjudicated by the RO.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


